 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   BRYANT A. REAGOR,                                   Case No. 1:19-cv-01115-BAM (PC)
12                       Plaintiff,                      ORDER TRANSFERRING CASE TO THE
                                                         NORTHERN DISTRICT OF CALIFORNIA
13           v.
14   LOSACCO, et al.,
15                       Defendants.
16

17           Plaintiff Bryant A. Reagor (“Plaintiff”), a state prisoner proceeding pro se, has filed a civil

18   rights action pursuant to 42 U.S.C. § 1983, together with a motion to proceed in forma pauperis

19   pursuant to 28 U.S.C. § 1915. (ECF Nos. 1, 2.)

20           The federal venue statute requires that a civil action, other than one based on diversity

21   jurisdiction, be brought only in “(1) a judicial district where any defendant resides, if all

22   defendants are residents of the State in which the district is located, (2) a judicial district in which

23   a substantial part of the events or omissions giving rise to the claim occurred, or a substantial part

24   of the property that is the subject of the action is situated, or (3) if there is no district in which an

25   action may otherwise be brought as provided in this section, any judicial district in which any

26   defendant is subject to the court’s personal jurisdiction with respect to such action.” 28 U.S.C.

27   § 1391(b).

28   ///
                                                        1
 1            In this case, none of the defendants reside in this district. The claim arose in Del Norte

 2   County, which is in the Northern District of California. Therefore, Plaintiff’s claim should have

 3   been filed in the United States District Court for the Northern District of California. In the

 4   interest of justice, a federal court may transfer a complaint filed in the wrong district to the

 5   correct district. See 28 U.S.C. § 1406(a); Ravelo Monegro v. Rosa, 211 F.3d 509, 512 (9th Cir.

 6   2000).

 7            Accordingly, IT IS HEREBY ORDERED that:

 8            1.     This matter is transferred to the United States District Court for the Northern

 9   District of California; and

10            2.     This Court has not yet ruled on Plaintiff’s motion to proceed in forma pauperis.

11   (ECF No. 2.)

12
     IT IS SO ORDERED.
13

14      Dated:      August 19, 2019                           /s/ Barbara   A. McAuliffe           _
                                                          UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
